NO. 12-05-00040-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

CHERYL MARTIN, AS NEXT FRIEND
OF MOZELLE HENRY, KAY GIBBS,
INDIVIDUALLY, BETTY ANN YOUNG         §     APPEAL FROM THE 
INDIVIDUALLY AND KRISTI COILE,
INDIVIDUALLY,
APPELLANTS

V.                                                                         §     COUNTY COURT AT LAW OF


HAROLD KUYKENDALL,
APPELLEE                                                        §     RUSK COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On February 1, 2005, Appellants filed a notice of appeal in this Court from the judgment
in trial court cause number 2001-060-P.  Prior to February 1, Appellee filed a notice of appeal from
the same judgment in the Sixth District Court of Appeals.  Appellants Kay Gibbs and Betty Ann
Young filed a motion to transfer the prior appeal to this Court.  On April 29, 2005, we abated this
appeal to await a decision of the Texas Supreme Court on the motion to transfer.  
            On August 26, 2005, we received notification that the Supreme Court had denied the
motion to transfer.  Accordingly, the abatement is lifted, and the appeal is dismissed for want of
jurisdiction.
Opinion delivered September 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
(PUBLISH)